Detailed Action

Response to Arguments

Applicant's arguments filed on January 18, 2022 have been fully considered but they are not persuasive.

In regards to claims 1-20, the applicant argues that the claims have been amended to overcome the 112 rejections. However, the applicant fails to address every issue that was described in the office action that was mailed on November 1, 2021 and/or indicate why the applicant believes that the 112 rejections of claim 1-20 are not proper [see applicant’s arguments pg. 7 and pg. 8 L. 1-8]. For this reason, the applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

In regards to claim 1, the claim recites in line 9 “corresponding to the mapped symbol waveform”. The claim recites in line 4 maping each symbol value to a symbol waveform and recites in line 6 selecting one or more of the mapped symbols waveforms. It is unclear if the recited “the mapped symbols” in line 9 is referring to one of the mapped symbols recited in line 4 or to one of the selected mapped symbols recited in line 6. If the limitations of line 9 are referring to one of the mapped symbols recited in line 4, it is unclear to which of the mapped symbols recited in line 4 the limitations of line 9 are referring. If the limitations of line 9 are referring to one of the selected mapped symbols recited in line 6, it is unclear to which of the selected mapped symbols recited in line 6 the limitations of line 9 are referring. For this reason, the claim is indefinite.
Furthermore, line 11 of the claim recites “according to the pulse width”. The claim previously defines in lines 8-9 that a pulse width is identified for each of the selected one or more mapped symbol waveforms. The limitations of lines 8-9 mean that each selected mapped symbol waveform comprises a pulse width. Therefore, it is unclear to which of the selected mapped symbol waveforms belongs the pulse width recited in line 11. For this reason, the claim is indefinite.
Also, line 12 of the claim recites “corresponding to the pulse star”. The claim previously defines in lines 8-9 that a pulse star is identified for each of the selected one or more mapped symbol waveforms. The limitations of lines 8-9 mean that each 
Furthermore, line 13 of the claim recites “at the end of the set of one or more pulses”. The claim previously defines in line 8 and 11 that a set of one or more pulses is provided for each of the selected one or more mapped symbol waveforms. The limitations of lines 8 and 11 mean that each selected mapped symbol waveform comprises a set of one or more pulses. Therefore, it is unclear to which of the selected mapped symbol waveforms belongs the set of one or more pulses in line 13. For this reason, the claim is indefinite.
The claim further recites in line 14 “wherein the quiet period is”. The claim previously defines in lines 8 and 13 that a quiet period is formed for each of the selected one or more mapped symbol waveforms. The limitations of lines 8 and 13 mean that each selected mapped symbol waveform comprises a quiet period. Therefore, it is unclear to which of the selected mapped symbol waveforms belongs the quiet period recited in line 14. For this reason, the claim is indefinite.
Please refer to office action mailed on November 1, 2021 to see how the examiner interpreted the claim.

In regards to claim(s) 2-8, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites lines 1-2 “wherein providing the set of one or more pulses starting at the selected chip location comprises”. Claim 1 recites in line 8 and 11 that a set of one or more pulses is provided for each of the selected one or more mapped symbol waveforms and that each set starts at a chip location corresponding to a pulse start. The limitations of lines 8 and 11 mean that each selected mapped symbol waveform comprises a set of one or more pulses and that each set comprises a chip location. Therefore, it is unclear to which of the selected mapped symbol waveforms belongs the set of one or more pulses recited in lines 1-2 of claim 2 and to which set belongs the chip location recited in lines 1-2 of claim 2. For this reason, the claim is indefinite.

In regards to claim 3, the claim recites lines 1-2 “wherein providing the set of one or more pulses according to the pulse width comprises”. Claim 1 recites in line 8 and 11 that a set of one or more pulses is provided for each of the selected one or more mapped symbol waveforms. The limitations of lines 8 and 11 mean that each selected mapped symbol waveform comprises a set of one or more pulses. Therefore, it is unclear to which of the selected mapped symbol waveforms belongs the set of one or more pulses recited in lines 1-2 of claim 3. For this reason, the claim is indefinite.
Furthermore, lines 2-3 of the claim recites “for the pulse width”. Claim 1 recites in lines 8-9 that a pulse width is identified for each of the selected one or more mapped symbol waveforms. The limitations of lines 8-9 mean that each selected mapped symbol waveform comprises a pulse width. Therefore, it is unclear to which of the selected 

In regards to claim 4, the claim further recites in lines 1-2 “wherein the quiet period at the end of the set of one or more pulses”. Claim 1 recites in lines 8 and 13 that a quiet period is formed for each of the selected one or more mapped symbol waveforms and in lines 8 and 11 that a set of one or more pulses is provided for each of the selected one or more mapped symbol waveforms. The limitations of lines 8 and 13 and of lines 8 and 11 mean that each selected mapped symbol waveform comprises a quiet period and a set of one or more pulses. Therefore, it is unclear to which of the selected mapped symbol waveforms belongs the quiet period and the set one or more pules recited in lines 1-2 of claim 4. For this reason, the claim is indefinite.
Also, the claim recites lines 2-3 “after the set of one or more pulses”. Claim 1 recites in line 8 and 11 that a set of one or more pulses is provided for each of the selected one or more mapped symbol waveforms. The limitations of lines 8 and 11 mean that each selected mapped symbol waveform comprises a set of one or more pulses. Therefore, it is unclear to which of the selected mapped symbol waveforms belongs the set of one or more pulses recited in lines 2-3 of claim 4. For this reason, the claim is indefinite.

In regards to claim 5, the claim recites lines 1-2 “selecting the chip location”. Claim 1 recites in line 8 and 11 that a set of one or more pulses is provided for each of the selected one or more mapped symbol waveforms and that each set starts at a chip 
Furthermore, line 2 of the claim recites “and the pulse width according”. Claim 1 recites in lines 8-9 that a pulse width is identified for each of the selected one or more mapped symbol waveforms. The limitations of lines 8-9 mean that each selected mapped symbol waveform comprises a pulse width. Therefore, it is unclear to which of the selected mapped symbol waveforms belongs the pulse width recited in line 2 of claim 5. For this reason, the claim is indefinite.

In regards to claim 6, lines 1-2 of the claim recites “identifying the pulse width and the pulse start comprises”. Claim 1 recites in lines 8-9 that a pulse width and a pulse start are identified for each of the selected one or more mapped symbol waveforms. The limitations of lines 8-9 mean that each selected mapped symbol waveform comprises a pulse width and a pulse start. Therefore, it is unclear to which of the selected mapped symbol waveforms belongs the pulse width and the pulse start recited in lines 1-2 of claim 6. For this reason, the claim is indefinite.

In regards to claim 7, lines 1-2 of the claim recites “identifying the pulse width and the pulse start corresponding to the mapped symbol waveform comprises”. Claim 1 recites in lines 8-9 that a pulse width and a pulse start are identified for each of the 
Furthermore, lines 2-3 recites “correlating the mapped symbol waveform” it is unclear to which of the mapped symbols recited in claim 1 the limitation of “the mapped symbol waveform” is referring. If the limitation of “the mapped symbol waveform” is referring to one of the selected mapped symbols recited in claim 1, it is unclear to which of the selected mapped symbols recited in claim 1 the limitation of “the mapped symbol waveform” is referring. If the limitation of “the mapped symbol waveform” is referring to one of the mapped symbols recited in line 4 of claim 1, it is unclear to which of the mapped symbols recited in line 4 of claim 1 the limitation of “the mapped symbol waveform” is referring. For the reasons provided above, the claim is indefinite.
Also, line 3 of the claim recites “with the pulse width and the pulse start using”. Claim 1 recites in lines 8-9 that a pulse width and a pulse start are identified for each of 

In regards to claim 9, the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim(s) 10-16, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 9.

In regards to claims 10-15, the claims have the same issues described in the rejections of claims 2-7 above. For this reason, the claims are indefinite.

In regards to claim 17, the claim has the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim(s) 18-20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 17.

In regards to claims 18-20, the claims have the same issues described in the rejections of claims 2-4 above. For this reason, the claims are indefinite.
Allowable Subject Matter

Claim(s) 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claims 1, 9 and 17, the claim would be allowable for the reasons provided in the office action mailed on November 1, 2021.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.